t c no united_states tax_court dudley b and la donna k merkel petitioners v commissioner of internal revenue respondent david a and nancy j hepburn petitioners v commissioner of internal revenue respondent docket nos filed date ps realized income on account of the discharge_of_indebtedness ps excluded that income pursuant to the insolvency exclusion of sec_108 i r c by including certain contingent liabilities in the insolvency calculation of sec_108 i r c held the term liabilities in sec_108 i r c requires ps to prove with respect to any obligation claimed to be a liability that ps will be called upon to pay that obligation in the amount claimed held further ps failed to prove that they would be called upon to pay any amount with respect to either of the obligations claimed to be liabilities held further ps failed to prove that on the measurement date their liabilities exceeded the fair_market_value of their assets and therefore may not exclude any income under sec_108 i r c gregory w macnabb for petitioners ann m welhaf for respondent halpern judge in these consolidated cases respondent determined deficiencies in the federal_income_tax of petitioners dudley and la donna merkel and david and nancy hepburn for their taxable calendar years in the amounts of dollar_figure and dollar_figure respectively both cases involve similar circumstances and require us to determine whether petitioners in the two cases the merkels and the hepburns respectively may exclude under sec_108 certain income from the discharge_of_indebtedness unless otherwise noted all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time the petitions were filed the merkels and the hepburns resided in scottsdale and paradise valley arizona respectively discharge_of_indebtedness income during the merkels and the hepburns were all partners in a partnership the partnership that on date realized income on account of the discharge_of_indebtedness on their u s individual income_tax returns form sec_1040 filing_status of married filing joint_return the merkels and the hepburns each couple disclosed their distributive_share of that income dollar_figure but excluded such amount from gross_income on the ground that each was insolvent immediately before that income was realized by the partnership the slc indebtedness systems leasing corp slc is an arizona corporation organized in by petitioners dudley merkel and david hepburn to engage in the computer leasing business slc is owned by dudley merkel and david hepburn dudley merkel and david hepburn were officers of slc during its fiscal years ended date and date and received officer compensation_for those years as follows fye fye dudley merkel david hepburn dollar_figure big_number dollar_figure big_number in slc incurred an indebtedness to security pacific bank the indebtedness and the bank respectively evidenced by a note the slc note the slc note was personally guaranteed by each petitioner collectively petitioners’ guarantees as of date the unpaid balance of the slc note was in excess of dollar_figure and slc was in default of its obligations under the slc note on date slc the bank and petitioners as guarantors entered into an agreement the agreement containing the terms and conditions of a structured workout concerning the repayment of the indebtedness to the bank the agreement in part provides as follows slc is to pay to the bank dollar_figure the payoff on or before date the settlement_date the bank will release its security_interest in the remaining collateral upon payment of the payoff by the settlement_date and after the payoff by the settlement_date the bank will refrain from exercising any remedies under the slc note or petitioners’ guarantees if bankruptcy is not filed by or for slc or petitioners among others voluntarily or involuntarily within days after the settlement_date slc made the payoff by the settlement_date and the bank released its security interests in the remaining collateral of slc the other conditions of the agreement were met and the bank at the expiration of the 400-day period released slc from its liability as maker of the slc note and petitioners from petitioners’ guarantees at no time did the bank make any formal written request or formal written demand for payment from petitioners pursuant to petitioners’ guarantees north carolina's sales and use_tax slc was engaged in the business of leasing computer systems in the state of north carolina during the relevant period the north carolina department of revenue the department of revenue issued a notice of sales and use_tax due the notice to slc dated date the notice identifies the amount of taxes penalties and interest due a total of dollar_figure and states that the assessment is final and conclusive the assessment of sales and use_tax identified in the notice was for taxes that were never collected by slc after receipt of the notice slc's recourse was to pay the assessed amount and file a suit_for_refund or to protest the assessment if the department of revenue in the exercise of its discretion permitted additional time to file a protest as of date slc had not paid the amount identified as due on the notice nor had slc requested time to file a protest on date petitioners engaged an attorney to protest the sales and use_tax assessment the department of revenue granted slc days to file a protest as a result of that protest the department of revenue abated the assessment against slc in full the department of revenue never proposed nor made an assessment against any of petitioners relating to the sales and use_tax assessed against slc opinion i introduction a issue the issue in these consolidated cases is whether petitioners were insolvent on date the measurement date for purposes of sec_108 the insolvency issue there is no question that if sec_108 the insolvency exclusion does not apply to petitioners dollar_figure would be included in the gross_income of each of the merkels and the hepburns for as each couple's distributive_share of certain discharge_of_indebtedness income realized by a partnership in which both couples were partners the parties have stipulated that resolution of the insolvency issue depends on whether petitioners may include in the insolvency calculation provided in sec_108 the statutory insolvency calculation either of the following obligations the liability of each of the petitioners as guarantors of the loan made by security pacific bank to slc petitioners' guarantees and the personal liability if any of petitioners dudley merkel and david hepburn as officers of slc for unpaid sales and use taxes assessed by the state of north carolina against slc the assessment against slc shall be referred to as the state tax_assessment and the personal liability if any of petitioners with respect to the state tax_assessment shall be referred to as the state tax exposure in addition the parties have stipulated that the exposure of each of petitioners merkel and hepburn pursuant to petitioners' guarantees and the state tax exposure was dollar_figure million and dollar_figure respectively and if the petitioners properly may include the amount of their exposure under either the petitioners were each insolvent to the extent of the full amount of the discharge_of_indebtedness income to each petitioners bear the burden_of_proof on all questions of fact rule a b arguments of the parties respondent argues that the term liabilities as used in sec_108 must be given its plain meaning and encompasses only liabilities ripe and in existence on the measurement date respondent would have the court find that petitioners' guarantees were contingent liabilities and thus not liabilities in existence on the measurement date for purposes of sec_108 respondent would have the court also find that as of the measurement date the state tax exposure was not a liability for purposes of sec_108 contingent or otherwise petitioners argue that the plain meaning of the term liabilities in sec_108 includes all liabilities whether contingent or otherwise and whether and how much of a liability is counted must be determined on a liability-by- liability basis with due regard to all of the circumstances that existed at the time insolvency is to be determined with respect to contingent liabilities petitioners concede the likelihood of the occurrence of the contingency may be so remote as not to give rise to a liability and a contingent_liability may be a liability however the amount of that liability may be less than the amount of full exposure petitioners would have the court find that both petitioners' guarantees and the state tax exposure were liabilities in existence on the measurement date to be taken into account perhaps at less than the amount of full exposure under sec_108 ii analysis a the code sec_61 provides that gross_income means all income from whatever source derived including income_from_discharge_of_indebtedness in certain circumstances however income_from_discharge_of_indebtedness is excluded from gross_income in relevant part sec_108 provides in general --gross income does not include any amount which but for this subsection would be includible in gross_income by reason of the discharge in whole or in part of indebtedness_of_the_taxpayer if-- a the discharge occurs in a title_11_case b the discharge occurs when the taxpayer is insolvent insolvency exclusion limited to amount of insolvency --in the case of a discharge to which paragraph b applies the amount excluded under paragraph b shall not exceed the amount by which the taxpayer is insolvent the term insolvent is defined in sec_108 as follows for purposes of this section the term insolvent means the excess of liabilities over the fair_market_value of assets with respect to any discharge whether or not the taxpayer is insolvent and the amount by which the taxpayer is insolvent shall be determined on the basis of the taxpayer's assets and liabilities immediately before the discharge sec_108 contains no definition of the term liabilities nor does the code contain any generally applicable definition of that term the regulations interpreting sec_108 neither add to the statutory definition of insolvency nor define the term liabilities sec_108 states that except as provided in sec_108 there shall be no insolvency_exception from the general_rule that gross_income includes income from the discharge_of_indebtedness b extrinsic source sec_1 introduction this court's function in the interpretation of the code is to construe the statutory language so as to give effect to the intent of congress see 310_us_534 94_tc_863 affd 954_f2d_653 11th cir 88_tc_177 affd 865_f2d_750 6th cir where the statute is ambiguous it is well established that we may look to its legislative_history and to the reason for its enactment see united_states v american trucking associations supra pincite- 92_tc_612 affd 920_f2d_1335 7th cir u s padding corp v commissioner supra pincite in the context of the parties' dispute we believe that the term liabilities in sec_108 is ambiguous in particular as to the nature of the examination to be afforded to obligations claimed to be liabilities for purposes of the statutory insolvency calculation therefore this court shall examine the legislative purpose of the insolvency exclusion and its related provisions legislative_history the insolvency exclusion was added to the code by the bankruptcy_tax_act_of_1980 the bankruptcy_tax_act publaw_96_ sec_2 stat in the bankruptcy_tax_act which was enacted years after congress revised and modernized previous cases provide only limited guidance in resolving the question presented in this case see eg correra v commissioner tcmemo_1997_356 ng v commissioner tcmemo_1997_248 caton v commissioner tcmemo_1995_80 traci v commissioner tcmemo_1992_708 bressi v commissioner tcmemo_1991_651 affd without published opinion 989_f2d_486 3d cir the bankruptcy law publaw_95_598 92_stat_2549 congress intended to complete the process of revising and updating federal bankruptcy laws by providing rules governing the tax aspects of bankruptcy and related tax issues staff of joint comm on taxation description of h_r bankruptcy_tax_act_of_1980 as passed the house pincite j comm print the relevant committee reports the committee reports accompanying h_r 96th cong 2d sess which became the bankruptcy_tax_act provide that the proposed insolvency exclusion is intended to insure that an insolvent_debtor outside of bankruptcy like a debtor coming out of bankruptcy who is accorded a fresh_start under the bankruptcy law is not burdened with an immediate tax_liability see s rept pincite 1980_2_cb_620 h rept pincite the pre-existing law is described as follows under a judicially developed insolvency_exception no income arises from discharge_of_indebtedness if the debtor is insolvent both before and after the transaction and if the transaction leaves the debtor with assets whose value exceeds remaining liabilities income is realized only to the extent of the excess sec_1 b 70_f2d_95 5th cir 236_bta_289 s rept supra c b pincite see h rept supra pincite the proposed insolvency exclusion is described in terms that reflect the preexisting insolvency_exception the bill provides that if a discharge_of_indebtedness occurs when the taxpayer is insolvent but is not in a bankruptcy case the amount of debt_discharge is to be excluded from gross_income up to the amount by which the taxpayer is insolventdollar_figure 16the bill defines insolvent as the excess of liabilities over the fair_market_value of assets determined with respect to the taxpayer's assets and liabilities immediately before the debt_discharge the bill provides that except pursuant to sec_108 of the code as added by the bill there is to be no insolvency_exception from the general_rule that gross_income includes income_from_discharge_of_indebtedness s rept supra c b pincite see h rept supra pincite relevant cases cited in the committee reports the supreme court in 284_us_1 established the general_rule that a debtor realizes income when discharged of indebtedness ie relieved of indebtedness without full payment of the amount owed in that case the taxpayer repurchased some of its own bonds in the open market for dollar_figure less than what it had received upon issuance earlier that same year justice holmes distinguished 271_us_170 the supreme court's first pronouncement on the subject of income from the discharge_of_indebtedness by stating the defendant in error in kerbaugh-empire owned the stock of another company that had borrowed money repayable in marks or their equivalent for an enterprise that failed at the time of payment the for convenience amounts have been rounded to the nearest dollar marks had fallen in value which so far as it went was a gain for the defendant in error and it was contended by the plaintiff in error that the gain was taxable_income but the transaction as a whole was a loss and the contention was denied here there was no shrinkage of assets and the taxpayer made a clear gain as a result of its dealings it made available dollar_figure assets previously offset by the obligation of bonds now extinct we see nothing to be gained by the discussion of judicial definitions the defendant in error has realized within the year an accession to income 284_us_1 in 70_f2d_95 5th cir revg 27_bta_651 the taxpayer was relieved of an indebtedness with respect to unpaid rent and interest thereon of dollar_figure upon conveying to the lessor certain real_property of lesser value the court_of_appeals for the fifth circuit held that the transaction did not give rise to taxable_income because the taxpayer remained insolvent3 after the discharge of its debt to the lessor and distinguished united_states v kirby lumber co supra as follows the taxpayer's kirby lumber co 's assets having been increased by the cash received for the bonds by the repurchase of some of those bonds at less than par the taxpayer to the extent of the difference between what it received for those bonds and what it paid in repurchasing them had an asset which had ceased to be offset by any liability with a result that after that transaction the taxpayer had greater assets than it had before the decision that the increase in clear assets so brought about constituted taxable_income is the board_of_tax_appeals however noted that the taxpayer was solvent after the discharge see 27_bta_651 revd 70_f2d_95 5th cir not applicable to the facts of the instant case as the cancellation of the respondent's past due debt to its lessor did not have the effect of making the respondent's assets greater than they were before that transaction occurred dallas transfer terminal warehouse co v commissioner supra pincite in 36_bta_289 the taxpayer pursuant to a composition settlement paid to its creditors dollar_figure in consideration of being relieved of the taxpayer's indebtedness to those creditors of dollar_figure prior to the composition settlement the taxpayer was insolvent after that settlement the taxpayer had net assets of dollar_figure the board_of_tax_appeals the board agreed with the commissioner that the rationale of 284_us_1 should apply and that gain is realized to the extent of the value of the assets freed from the claims of creditors the petitioner's net assets were increased from zero to dollar_figure as a result of the cancellation of indebtedness by its creditors and to that extent it had assets which ceased to be offset by any liability id pincite c discussion origin of the net assets_test the board's approach to a taxpayer in financial distress being discharged of an indebtedness which approach was crystallized in lakeland grocery co v commissioner supra has been called among other things the net assets_test that see surrey the revenue act of and the income_tax treatment of cancellation of indebtedness yale l j warren sugarman cancellation of indebtedness and its tax consequences i colum l rev n the net assets' test was first intimated in porte f 31_bta_142 see also bittker thompson continued test is based on the so-called freeing-of-assets theory derived from the supreme court's statement in kirby lumber that the transaction made available dollar_figure assets previously offset by the obligation of bonds now extinct see eg 461_us_300 ndollar_figure the net assets_test is a corollary of the principle in dallas transfer that an insolvent_debtor does not realize income when discharged of indebtedness under the net assets_test if the debtor remains insolvent liabilities exceed assets after being discharged of indebtedness no assets have been freed as a result of the discharge since the debtor's assets are still more than offset by his postdischarge liabilities and thus no gross_income is realized if the debtor is solvent assets exceed liabilities after being discharged then the discharge has freed the debtor's assets from the offset of his liabilities to that extent and continued income from the discharge_of_indebtedness the progeny of united_states v kirby lumber co cal l rev ndollar_figure the board's approach illustrates the above water principle but cf bittker thompson supra pincite ndollar_figure stating that the above water principle in 36_bta_289 does not necessarily require acceptance of the freeing-of-assets theory if horizontal_equity as between a debtor coming out of bankruptcy and an insolvent_debtor outside of bankruptcy is the guiding principle the above water result may be justified by disregarding income realized from being voluntarily discharged of indebtedness outside of bankruptcy only to the extent that the taxpayer's financial status after the composition or other arrangement with creditors is comparable to the bankruptcy outcome but see infra secs ii c thus gross_income is realized from the discharge in essence the net assets_test is simply an examination of the debtor's net_worth after he is discharged of indebtedness--an increase in net_worth gives rise to income but a decrease in negative net_worth does not codification of the net assets_test the net assets_test has been criticized particularly for employing an improper criterion in the definition of income congress however codified the net assets_test in sec_108 a and d as a means of determining an exclusion_from_gross_income of an item_of_income derived from the discharge_of_indebtedness aside from the parallel descriptions in the committee reports of the preexisting law and of the proposed insolvency exclusion see supra sec ii b that codification is apparent from the statutory insolvency calculation coupled with the insolvency exclusion_limitation provided in sec_108 which together share the same underlying analytical framework as the net assets_test that framework requires an examination of the debtor's assets and see eg eustice cancellation of indebtedness and the federal_income_tax a problem of creeping confusion tax l rev see also 934_f2d_426 2d cir confusion as to the theoretical basis for taxing discharges of indebtedness has spawned an illogical judge-made insolvency exception' revg tcmemo_1990_230 the net assets_test and other judicially created insolvency exceptions have been described as an emotional response by the courts to the plight of financially embarrassed debtors rather than any strict application of judicial logic eustice supra pincite liabilities for the purpose of determining whether the debtor's net_worth turns positive assets exceed liabilities ie whether assets are freed as a result of the debtor's being discharged of indebtedness the freeing-of-assets theory and the statutory insolvency calculation from our examination of the statutory language the legislative_history and the relevant cases cited in the committee reports we conclude that the analytical framework of the insolvency exclusion and its related provisions is based on the freeing-of-assets theory that theory establishes the foundation for understanding the nature of the examination to be afforded to obligations claimed to be liabilities for purposes of the statutory insolvency calculation it should be noted that the net assets_test requires an examination of the debtor's net_worth after he is discharged of the indebtedness whereas the statutory insolvency calculation requires an examination immediately before the discharge that distinction however does not produce disparate results and is simply the product of the manner in which the insolvency exclusion and its limitation operate for purposes of illustration assume the following facts a debtor has indebtedness of dollar_figure owed to c assets of dollar_figure and another liability of dollar_figure and c discharges the debtor of the indebtedness for payment of dollar_figure the net assets_test would find that after the discharge the debtor has assets of dollar_figure dollar_figure - dollar_figure and liabilities of dollar_figure dollar_figure - dollar_figure and therefore the debtor realizes income to the extent his assets exceed his liabilities dollar_figure dollar_figure - dollar_figure the statutory insolvency calculation would provide that the debtor is insolvent by dollar_figure dollar_figure - dollar_figure and the amount of the exclusion under sec_108 would be limited to that amount pursuant to sec_108 the debtor under sec_61 realizes dollar_figure dollar_figure - dollar_figure of income and excludes dollar_figure of that amount under sec_108 for net_income recognition of dollar_figure same as the net assets_test a solvent debtor is capable of meeting his financial obligations because his assets equal or exceed his liabilities that excess if any is not increased when an obligation that offsets assets is paid in full because the reduction in liabilities is equal to the reduction in assets if the reduction in liabilities exceeds the reduction in assets then under the freeing-of-assets theory the solvent debtor has realized a gain to the extent of that excess see eg 106_tc_184 88_tc_435 the general theory is that to the extent that a taxpayer has been released from indebtedness he has realized an accession to income because the cancellation effects a freeing of assets previously offset by the liability arising from such indebtedness citing 284_us_1 pursuant to the that understanding of the nature of liabilities comports with the ordinary and common meaning of the term liability that which one is under obligation to pay or for which one is liable specif in the pl one's pecuniary obligations or debts collectively --opposed to assets webster's new international dictionary 2d ed it should also be noted that the freeing-of-assets theory much like its descendant the net assets_test has been criticized a particularly troublesome legacy of the passage in kirby lumber that the transaction made available dollar_figure assets previously offset by the obligation of bonds now extinct has been the tendency of some courts to read kirby lumber as holding that it is the freeing of assets on the cancellation of indebtedness rather than the cancellation itself that continued freeing-of-assets theory a debtor does not realize income when discharged of a particular indebtedness however if his post- discharge liabilities equal or exceed his postdischarge assets if any ie under the net assets_test the debtor's liabilities equal or exceed his assets after the discharge or the statutory insolvency calculation shows that the debtor is insolvent by an amount greater than or equal to the discharge_of_indebtedness income see supra note clearly an indiscriminate inclusion of obligations to pay in the calculation of postdischarge liabilities or in the statutory insolvency calculation without any consideration of how speculative those obligations may be would render meaningless any inquiry as to whether assets are freed upon the discharge_of_indebtedness logic dictates that an obligation to pay is a liability under the freeing-of-assets theory only if it can be said with a satisfactory degree of certainty that the obligation offsets assets the critical inquiry of course is the level of certainty that is satisfactory continued creates the taxable gain such reasoning misses the point income results from the discharge_of_indebtedness because the taxpayer received and excluded from income funds that he is no longer required to pay back not because assets are freed of offsetting liabilities on the balance_sheet bittker thompson supra pincite that criticism however does not apply to a statutory exclusion from income that simply employs the freeing-of-assets theory to achieve objectives other than a definition of income see infra sec ii c congress has not specified the minimum level of certainty but congress’ indicated purpose of not burdening an insolvent_debtor outside of bankruptcy with an immediate tax_liability see supra sec ii b together with the operation of the insolvency exclusion and its limitation under sec_108 in accordance with the statutory insolvency calculation suggest that congress intended to make a debtor’s ability to pay an immediate tax on income_from_discharge_of_indebtedness the controlling factor in determining whether a tax burden is imposed indeed if a debtor has the ability to pay an immediate tax in the sense that assets of the debtor exceed liabilities that he will be called upon to pay and not in the sense that the debtor simply has assets on hand the concern of imposing an unfair or unwarranted immediate tax burden vanishes ability to pay an immediate tax ie the statutory notion of insolvency is a question of fact and although congress has specifically instructed us that in determining ability to pay assets are to be valued at fair_market_value see sec_108 congress has not otherwise instructed us on how to make that finding or what measure of persuasion carries the burden_of_proof a taxpayer with the burden_of_proof must thus persuade us of whether and in what amount he as debtor will be called the commissioner apparently agrees see revrul_92_53 1992_2_cb_48 when a taxpayer’s liabilities exceed the fair_market_value of his assets the taxpayer is unable to pay either the indebtedness or the tax upon to pay an obligation claimed to be a liability for purposes of the statutory insolvency calculation under the usual measure of persuasion applicable in this courtdollar_figure the usual measure of persuasion required to prove a fact in this court is preponderance_of_the_evidence see eg 779_f2d_849 2d cir affg in part and remanding mandina v commissioner tcmemo_1982_34 which means that the proponent must prove that the fact is more probable than not see eg mccormick on evidence sec pincite 4th ed therefore a taxpayer claiming the benefit of the insolvency exclusion must prove with respect to any obligation claimed to be a liability that as of the calculation date it is more probable than not that he will be called upon to pay that obligation in the amount claimed and that the total liabilities so proved exceed the fair_market_value of his assets see sec_108 see infra sec ii c for further discussion relating to the measure of proof required for an obligation claimed to be a liability for purposes of the statutory insolvency calculation the terms of the agreement creating the claimed obligation to pay generally would determine whether and in what amount the taxpayer will be called upon to pay eg with respect to petitioners' guarantees the likelihood of a bankruptcy event and the amount that the bank would have the right to demand upon such occurrence governs the analysis see infra sec ii d we acknowledge however that the examination in other contexts of obligations claimed to be liabilities for purposes of the statutory insolvency calculation may involve considerations not addressed in this report horizontal_equity is not the guiding principle although we have concluded that the analytical framework of the insolvency exclusion and its related provisions is based on the freeing-of-assets theory we note that the committee reports indicate that congress intended to achieve a measure of horizontal_equity in enacting sec_108 the bankruptcy exclusion and the insolvency exclusion ie affording similar treatment to debtors coming out of bankruptcy and insolvent debtors outside of bankruptcy to preserve the debtor's fresh_start after bankruptcy the bill provides that no income is recognized by reason of debt_discharge in bankruptcy so that a debtor coming out of bankruptcy or an insolvent_debtor outside bankruptcy is not burdened with an immediate tax_liability emphasis added s rept pincite 1980_2_cb_620 h rept pincite that expression of legislative purpose may suggest that in making an examination of obligations claimed to be liabilities for purposes of the statutory insolvency calculation congress intended an examination that is dependent on the treatment of such obligations in the bankruptcy context see supra note see also infra sec ii c petitioners’ likelihood of occurrence test the broad reach of the insolvency exclusion however indicates that congress recognized the significant differences between a debtor coming out of bankruptcy and an insolvent_debtor outside of bankruptcy and realized that different avenues of excluding income_from_discharge_of_indebtedness and the consequences thereof were necessary and inevitable title of the united_states_code the bankruptcy code offers bankruptcy relief for various types of debtors collier on bankruptcy par pincite 15th ed revised chapter of the bankruptcy code governs liquidation of a debtor colloquially known as straight bankruptcy and provides the mechanism for the collection liquidation and distribution of the property of the debtor culminating in the discharge of the debtor collier on bankruptcy par pincite 15th ed revised being thus relieved of his debts the debtor coming out of bankruptcy is accorded a fresh_start to preserve that fresh_start the debtor pursuant to the bankruptcy exclusion is not burdened with an immediate tax_liability on account of income from the discharge_in_bankruptcy of indebtedness for the insolvent_debtor outside of bankruptcy until and unless all of his debts are settled or discharged he is not in the identical fresh_start position as the debtor coming out of bankruptcy sec_108 recognizes that fact and provides for a calculation of insolvency and not an actual marshaling and sale of assets followed by a satisfaction of debts when congress codified the net assets_test see supra sec ii c the insolvency exclusion was made available to all insolvent debtors outside of bankruptcydollar_figure the necessary consequence of that choice is that the nature of the examination to be afforded to obligations claimed to be liabilities for purposes of the statutory insolvency calculation depends on an analytical framework based on the freeing-of-assets theory and not on the treatment of such obligations in some analogous context eg debt in the bankruptcy contextdollar_figure respondent's plain meaning argument respondent argues that the term liabilities in sec_108 must be given its plain meaning which requires excluding contingent liabilities from the statutory insolvency calculation as evidence of such exclusive meaning respondent relies on principles of financial_accounting established by the financial_accounting standards board fasb respondent assert sec_11 if congress were interested primarily in promoting horizontal_equity congress could have adopted the more restrictive approach suggested by the american law institute in its draft of a federal_income_tax statute see surrey warren the income_tax project of the american law institute gross_income deductions accounting gains and losses cancellation of indebtedness harv l rev see also 147_f2d_453 2d cir test based on a hypothetical liquidation of the debtor revg 2_tc_516 see eg bankruptcy code sec_101 sec_101 in addition adherence to bankruptcy procedures and policies for example the estimation of contingent or unliquidated debt pursuant to bankruptcy code sec_502 among other things would unnecessarily and unjustifiably import unrelated considerations into the statutory insolvency calculation see bankruptcy code sec_502 requiring estimation when the fixing or liquidation of any contingent or unliquidated claim would unduly delay the administration of the bankruptcy petition that under generally_accepted_accounting_principles gaap true contingent liabilities are merely disclosed in the footnotes to the financial statements as petitioner hepburn did in this case rather than accrued in the statements as a liability see fasb statement no fasb establishes and improves standards of financial_accounting and reporting for the guidance and education of the public including issuers auditors and users of financial statements kay searfoss handbook of accounting and auditing 2d ed respondent directs our attention to fasb statement of financial_accounting standards no accounting for contingencies fasb statement no by fasb statement no fasb establishes standards of financial_accounting and reporting for loss contingencies which term is defined to mean in general a situation of possible loss that will be resolved in the future see fasb statement no par the likelihood of a loss can range from probable to remote id at par the estimated loss associated with a liability must be accrued by a charge to income which would result in a balance_sheet liability if both information indicates that it is probable that the liability has been incurred and the amount of the loss can be reasonably estimated id at par dollar_figure guarantees are specifically included in the examples of loss contingencies contained in fasb statement no fasb statement no par h guarantees of indebtedness of others the current practice under generally_accepted_accounting_principles continued certain guarantees which are contingent must be reported as a liability under gaap therefore whether an obligation such as a guarantee is a true contingent_liability cannot be ascertained without an examination of the nature of the contingencydollar_figure although the accrual or nonaccrual of a liability on a taxpayer's balance_sheet may provide evidence as to whether the taxpayer will be called upon to pay that liability such reporting for financial_accounting purposes is not dispositive the treatment of contingent liabilities under gaap is consistent with the examination required of obligations claimed to be liabilities for purposes of the statutory insolvency calculation see supra sec ii c however this court shall not abdicate its responsibility to examine such obligations independently continued gaap with respect to guarantees is as follows it is accepted current practice that a guarantor does not report on its balance_sheet a liability for the obligation under guarantee typically however there is disclosure of guarantees in footnotes if it is determined probable that the guarantor will have to perform under the guarantee agreement ie pay the lender on behalf of the borrower an accrual for such amounts should be established by the guarantor in accordance with the principles of fasb statement accounting for contingencies fasb emerging issues task force issue summary no emphasis added the commissioner apparently recognizes that principle see revrul_97_3 1997_2_irb_5 affixing a label to an undertaking for example referring to an arrangement as a guarantee' does not alone decide its character respondent's consistency argument in 50_tc_803 we rejected the commissioner's suggestion that any person who guarantees the payment of a loan realizes income when the principal debtor makes payments on the loan we distinguished the situation of a guarantor who obtains nothing except perhaps a taxable consideration for his promise from that of a debtor who as a result of the original loan obtains a nontaxable increase in assets and who if relieved of the obligation to repay the loan enjoys an increase in net_worth that may be properly taxable 284_us_1 id pincite this court stated w here the guarantor is relieved of his contingent_liability either because of payment by the debtor to the creditor or because of a release given him by the creditor no previously untaxed accretion in assets thereby results in an increase in net_worth id respondent relies heavily on landreth for the proposition that petitioners are precluded from using their status as guarantors to render themselves insolvent within the meaning of sec_108 respondent argues the landreth court reasoned that p ayment by the principal debtor does not increase the guarantor's net_worth it merely prevents it pro tanto from being decreased landreth v commissioner t c at this rationale is sound for several reasons the guarantor did not receive the tax-free accretion in wealth upon payment of the loan funds but rather the principal obligor did when the principal obligor makes payments pursuant to the loan there is no liability to the guarantor that is being reduced by such payments which would increase the guarantor's net_worth this is so because the guarantee did not represent a liability to the guarantor in the first instance it merely represented the possibility of a liability in the future upon the occurrence or nonoccurrence of some future event the guarantees were not a liability to petitioners within the meaning of sec_108 for purposes of income or the insolvency_exception to that income to hold otherwise would result in an inconsistent application of this statute if discharge of the contingent_liability does not give rise to discharge income pursuant to sec_108 congress could not have intended for taxpayers to use that very same debt to render themselves insolvent under that section fn ref omitted emphasis added we believe that respondent misreads landreth v commissioner supra the touchstone of this court's analysis in landreth is the absence of any previously untaxed accretion in assets that by reason of the guarantor's being relieved of the contingent_liability results in an increase in net_worth id pincite and not the absence of a liability the reduction of which increases the guarantor's net_worth indeed the cases relied on by this court in landreth 61_f2d_751 2d cir affg 22_bta_1277 21_tc_600 specifically rejected the rationale that respondent now suggests is the basis of this court's decision in landreth see commissioner v rail joint co supra pincite but it is not universally true that by discharging a liability for less than its face the debtor necessarily receives a taxable gain fashion park inc v commissioner supra pincite the basis of the decision in landreth is that a guarantor does not obtain initially a nontaxable increase in assets for his promise therefore respondent may not use landreth to argue that because relief from a guarantee does not give rise to discharge_of_indebtedness income since a guarantee is not a liability considering a guarantee as a liability for purposes of the statutory insolvency calculation results in an inconsistent application of sec_108 respondent's argument in any event reveals a more fundamental misconception regarding the insolvency exclusion and its related provisions without any justification in the code or in the legislative_history of sec_108 respondent assumes that the insolvency exclusion and sec_61 which defines gross_income as including income_from_discharge_of_indebtedness are identical in terms of legislative purpose ie that the scope of both provisions is the definition of the term gross_income when respondent argues that congress could not have intended for taxpayers to use liabilities the discharge of which does not give rise to income to exclude discharge of for purposes of sec_108 sec_108 defines the term indebtedness_of_the_taxpayer as any indebtedness-- a for which the taxpayer is liable or b subject_to which the taxpayer holds property there is no indication that the term indebtedness in sec_61 with respect to a particular taxpayer differs from the definition provided in sec_108 indebtedness income respondent fails to recognize that the apparent inconsistency may be an inconsistency in policy as congress enacted the insolvency exclusion it eliminated the net assets_test as a judicially created exception to the general_rule of income from the discharge_of_indebtedness see sec_108dollar_figure the fundamental difference between the insolvency exclusion and the net assets_test is that the insolvency exclusion is applicable only if there exists income from the discharge_of_indebtedness whereas the net assets_test engages in the threshold inquiry therefore unlike the net assets_test the insolvency exclusion does not necessarily invade the province of sec_61 essentially the insolvency exclusion defers to sec_61 as to the definition of the term gross_income but represents a policy judgment that certain of that income should not give rise to an immediate tax_liability the relevant committee reports intimate that the policy judgment underlying cf bittker mcmahon federal income_taxation of individuals par pincite 2d ed by virtue of sec_108 sec_108 now preempts the field precluding any other insolvency_exception ' this attempt to outlaw judge-made insolvency exceptions is technically flawed because it applies only if the taxpayer realizes income from the discharge of indebtedness' and hence does not help in determining whether a transaction by an insolvent_debtor generates any income the message will be heeded however even though the draftsman blundered fn ref omitted it appears however that the draftsman did not blunder because sec_108 applies for purposes of title_26 of the united_states_code the internal_revenue_code without regard to sec_108 the insolvency exclusion serves a humanitarian purpose--to avoid burdening an insolvent_debtor outside of bankruptcy with an immediate tax_liability see supra sec ii b even if there exists some consistency in policy between sec_61 and the insolvency exclusion respondent's argument assumes that only liabilities the discharge of which gives rise to income can offset assets which is the role of liabilities in the analytical framework of the insolvency exclusion and its related provisions there is simply no basis for respondent's assumption in sum nothing in the code the legislative_history of sec_108 or any relevant authority requires an identity in the class of obligations to pay for purposes of both the statutory insolvency calculation and discharge_of_indebtedness income under sec_61dollar_figure petitioners' likelihood of occurrence test as an alternative to the argument that the full amount of both petitioners' guarantees and the state tax exposure should be cf sec_108 which provides no income shall be realized from the discharge_of_indebtedness to the extent that payment of the liability would have given rise to a deduction congress did not provide that a sec_108 liability is not a liability for purposes of the statutory insolvency calculation yet respondent's consistency argument leads to that conclusion in addition to the extent that respondent's consistency argument relates to consistency in determining the existence of indebtedness and of liabilities we believe that the standard set forth supra sec ii c creates no inconsistency cf 81_tc_77 the very uncertainty of the highly contingent replacement obligation prevents it from reencumbering assets freed by discharge of the true debt until some indeterminable date when the contingencies are removed considered as liabilities for purposes of the statutory insolvency calculation petitioners argue that the court should apply a likelihood of occurrence test relying on 960_f2d_657 7th cir petitioners suggest that this court value the amount of a liability by multiplying the full amount of the liability by the probability of payment in covey v commercial natl bank supra pincite the court_of_appeals for the seventh circuit stated that t o decide whether a firm is insolvent within the meaning of a b i of the bankruptcy code a court should ask what would a buyer be willing to pay for the debtor's entire package of assets and liabilities if the price is positive the firm is solvent if negative insolvent the court held that in making the insolvency determination for purposes of a preference-recovery action under section of the bankruptcy code contingent liabilities must be discounted by the probability of their occurrence id pincite to allow debtors to avoid an immediate tax_liability by virtue of a contingent_liability that the debtor will not likely be called upon to pay a consequence of the likelihood of occurrence test advanced by petitioners would undermine the sec of the bankruptcy code authorizes the trustee to avoid a transaction made within one year before the commencement of the bankruptcy case that depletes the debtor's assets to the detriment of the bankruptcy_estate collier on bankruptcy par pincite 15th ed revised purposes of the insolvency exclusion and its related provisions liabilities that a debtor will not likely be called upon to pay do not offset assets and cannot be recognized as liabilities within the analytical framework of the insolvency exclusion and its related provisions the following example illustrates the need to show the likelihood of a demand for payment on a claimed liability assume that a debtor is discharged from indebtedness of dollar_figure for payment of dollar_figure prior to the discharge the debtor had cash in the amount of dollar_figure and had guaranteed a friend's debt of dollar_figure which friend was solvent and not likely to default percent chance of total default as the primary obligor petitioners would argue that the debtor in the example has assets of dollar_figure and liabilities of dollar_figure dollar_figure percent of dollar_figure dollar_figure and is entitled to exclude the dollar_figure of discharge_of_indebtedness income the debtor in the example under petitioners' test avoids an immediate tax_liability on the dollar_figure of income by virtue of a liability that the debtor will not likely be called upon to pay percent likelihood of occurrence of total default is less than more_likely_than_not in essence the debtor avoids an immediate tax_liability when the preponderance_of_the_evidence suggests that the debtor has the ability to pay such tax see supra sec ii c that result frustrates congress' purpose in enacting the insolvency exclusion and its related provisions and therefore is unacceptable conclusion in conclusion a taxpayer claiming the benefit of the insolvency exclusion must prove with respect to any obligation claimed to be a liability that as of the calculation date it is more probable than not that he will be called upon to pay that obligation in the amount claimed and that the total liabilities so proved exceed the fair_market_value of his assets d application petitioners’ burden_of_proof as stated in section i a supra the parties have stipulated that the exposure of each of the merkels and the hepburns pursuant to petitioners’ guarantees and the state tax exposure was dollar_figure million and dollar_figure respectively and inclusion of the amount of their exposure under either obligation would make each of them insolvent to the extent of the full amount of the discharge_of_indebtedness income to each petitioners bear the burden_of_proof rule a but have proposed no findings_of_fact with respect to the other liabilities or the fair_market_value of the assets of either the merkels or the hepburns as of the measurement date thus we must conclude that petitioners intend to prove that they each of the merkels and the hepburns were insolvent by showing that the amount of the liability under either both or the sum of petitioners’ guarantees and the state tax exposure was at least dollar_figure if it were any less we have no basis for finding that petitioners did not have assets equal to or in excess of their liabilities ie that petitioners were insolvent petitioners’ guarantees the measurement date the date on which petitioners must prove their insolvency is date by that date slc had defaulted on the slc note which petitioners had guaranteed and petitioners and the bank had entered into the agreement under the agreement among other things if slc and petitioners and certain others avoided bankruptcy for days after the settlement_date date petitioners would be released from their guarantees without having to make any payment to the bank the 400-day period ended date by the terms of petitioners’ guarantees petitioners’ obligations to pay the slc note were unconditional moreover we assume those obligations became fixed on date when slc was in default on the slc note nevertheless on the measurement date those fixed obligations had been replaced by obligations that were dependent on certain conditions and thus were contingent obligations to address the likelihood of certain of those conditions petitioners propose the following finding of fact to which respondent objects during the continuing efforts by slc and the petitioners to work with creditors there was a continuing challenge as to whether acceptable workout arrangements could be made with these creditors by the end of the summer of at about the time of the discharge_of_indebtedness there was a real possibility that slc and or the guarantors would file for bankruptcy protection or that creditors would file for them emphasis added petitioners support that proposed finding of fact with the testimony of robert kennedy an attorney who represented slc in a general business capacity and who represented david hepburn and dudley merkel in connection with certain guarantees of obligations of slc based in part on his memory that slc david hepburn and dudley merkel owed a substantial amount i think it was dollar_figure he testified that there was a real possibility that they could file bankruptcy at that time by the end of the summer of petitioners also point to the testimony of david hepburn who testified that by the end of the summer of the possibility of bankruptcy for slc or petitioners was not insignificant petitioners imply that the state tax_assessment was a significant factor giving rise to the possibility of bankruptcy the uncertain variable on the measurement date was the probability of a bankruptcy event the bankruptcy of either slc or petitioners or certain others was a condition_precedent to any demand for payment by the bank none of the petitioners however provided sufficient details of their personal financial situations from which we could draw a conclusion as to the likelihood on the measurement date of a bankruptcy event although the testimony presented by petitioners indicates that slc may have been experiencing some cash-flow problems after the agreement slc apparently had sufficient liquidity to pay both dudley merkel and david hepburn hefty salaries for slc’s fiscal years ending date and date we take those payments as some evidence of the nonprecarious financial situations of both slc and petitioners on the measurement date and during the 400-day workout period the fact that the 400-day workout period had days to run on the measurement date is a fact to be taken into account but it does not convince us as petitioners suggest that the probability of a demand for payment under petitioners’ guarantees as renegotiated was percent the state tax_assessment was ultimately abated and petitioners have failed to convince us that such result was not foreseen considering all of the evidence petitioners have failed to persuade us that a bankruptcy event was likely to occur such a finding is not inconsistent with the testimony of robert kennedy and david hepburn that the possibility of bankruptcy was real and not insignificant therefore petitioners have failed to prove that as of the measurement date they would be called upon to pay any amount as a result of petitioners' guarantees state tax exposure the state tax_assessment became final on date in the amount of dollar_figure as in effect and in relevant part north carolina law provides the following regarding the responsibility of corporate officers for corporate taxes b each responsible corporate officer is personally and individually liable for all of the following all sales and use taxes collected by a corporation upon taxable transactions of the corporation all sales and use taxes due upon taxable transactions of the corporation but upon which the corporation failed to collect the tax but only if the responsible_officer knew or in the exercise of reasonable care should have known that the tax was not being collected the liability of the responsible corporate officer is satisfied upon timely remittance of the tax to the secretary by the corporation if the tax remains unpaid by the corporation after it is due and payable the secretary may assess the tax against and collect the tax from any responsible corporate officer in accordance with the procedures in this article for assessing and collecting tax from a taxpayer as used in this section the term responsible corporate officer includes the president and the treasurer of the corporation and any other officers assigned the duty_of filing tax returns and remitting taxes to the secretary on behalf of the corporation n c gen stat sec b north carolina law also provides procedures for assessing and collecting tax from a taxpayer n c gen stat sec a requires the secretary of the department of revenue to send written notice to the taxpayer of the kind and amount of tax due and n c gen stat sec c provides that the taxpayer is entitled to an opportunity for a hearing upon request based on a proposed finding of fact by respondent to which petitioners stated that they had no objection we have found that the state tax_assessment was for sales and use taxes that were never collected by slc that being the case under the north carolina statute dudley merkel and david hepburn could be liable as corporate officers only if they were responsible officers who knew or should have known that the tax was not being collected there is no persuasive evidence that they knew or should have known that the tax was not being collected also n c gen stat sec b flush language appears to grant the secretary of the department of revenue some discretion in assessing and collecting the tax from responsible corporate officers the department of revenue never proposed nor made an assessment against any of petitioners relating to the state tax_assessment petitioners have failed to prove that any assessment was ever likely to be made against dudley merkel and david hepburn therefore we have no basis to find that as of the measurement date the state tax exposure represented an obligation to pay that would result in petitioners' being called upon to pay any amount on account thereof iii conclusion petitioners have failed to prove that they would be called upon to pay any amount with respect to either petitioners' guarantees or the state tax exposure and thus neither constitutes a liability for purposes of sec_108 therefore petitioners have failed to prove that either the merkels or the hepburns were insolvent on the measurement date for purposes of sec_108 on that basis respondent’s determinations of deficiencies are sustained in full decisions will be entered for respondent
